The motion for reargument must be denied. It presents no points overlooked or misapprehended by the court on the original decision. New matter cannot be considered on a motion for reargument.
For the guidance of future cases, the court states the following rule: After affirmance of judgment of death, no stay of execution can be granted except by the Governor. (Code Crim. Pro. § 495.) The only stay of proceedings of course on appeal in death cases is that provided for on appeal to the Court of Appeals from a judgment of conviction. (Code Crim. Pro. § 528.)
POUND, Ch. J., CRANE, O'BRIEN, HUBBS and CROUCH, JJ., concur; LOUGHRAN, J., taking no part in the decision of the motion for reargument as he did not sit on the original hearing of the appeal; LEHMAN, J., not sitting.
Motion denied.